NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      MAY 31 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                         No. 15-50327

              Plaintiff - Appellee,                D.C. No. 2:13-cr-00391-PSG

    v.
                                                   MEMORANDUM*
 RICHARD LEONARD ARLINGTON,
 a.k.a. Victor Petrovch Astashoff,

              Defendant - Appellant.

                     Appeal from the United States District Court
                         for the Central District of California
                     Philip S. Gutierrez, District Judge, Presiding

                               Submitted May 24, 2016**

Before:       REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Richard Leonard Arlington appeals from the district court’s order modifying

the terms of his supervised to require him to participate in a GPS monitoring

program for a period not to exceed twelve months. We have jurisdiction under 28



     *
           This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
     **
           The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      Arlington first contends that the district court lacked jurisdiction to impose

the condition because probation petitioned to add it before he was released. We

disagree. The district did not impose the condition until after Arlington’s release.

In any event, a district court may modify the conditions of supervised release “at

any time prior to the expiration or termination of the term of supervised release.”

18 U.S.C. § 3583(e)(2).

      Arlington next contends that the district court failed to explain the condition

adequately. We review for plain error, United States v. Valencia-Barragan, 608
F.3d 1103, 1108 (9th Cir. 2010), and find none. The district court’s reasons for

imposing the condition are apparent from the record. See United States v.

Daniels, 541 F.3d 915, 924 (9th Cir. 2008).

      Finally, Arlington contends that the district court erred by imposing the

condition because it is not reasonably related to the goals of supervised release and

is a greater deprivation of liberty than is reasonably necessary. The district court

did not abuse its discretion. See United States v. Weber, 451 F.3d 552, 557 (9th

Cir. 2006). The condition involves no greater deprivation of liberty than is

reasonably necessary to protect the public and is reasonably related to facilitating

                                          2                                    15-50327
Arlington’s compliance with the other conditions of his supervised release. See

18 U.S.C. § 3583(d); Weber, 451 F.3d at 557-58.

      AFFIRMED.




                                        3                                  15-50327